El Juez Asociado Se. del Tobo,'
emitió la opinión del tribunal.
La cuestión fundamental envuelta en este pleito consiste *704en la interpretación do cierta cláusula de un contrato de com-praventa. Si dicha cláusula se interpreta en el sentido de que la demandada constituyó por ella una servidumbre de paso a favor del solar que en la actuahdad pertenece al demandante, la reclamación del demandante es justa y procedente. T si se interpreta en el sentido de que la demandada sólo reconoció por ella un derecho de uso a favor únicamente de la persona a quien vendió la finca, entonces la demanda debe ser declarada sin lugar.
La demandada, Doña Clemencia Goico, dueña de un terreno radicado en el sitio denominado ‘ ‘ Condado, ’ ’ sección norte del barrio de Santurce, de esta ciudad de San Juan, lo dividió en cinco solares, haciendo levantar al efecto el plano que figura en la transcripción. En 6 de enero de 1909, vendió por escri-tura pública a Pablo Sierra Alvarez, el solar No. 4, bajo la siguiente descripción, según aparece del antecedente segundo de dicha escritura:
“Solar número 4 del plano que de sus terrenos hizo levantar Doña Clemencia Goieo, por los ingenieros civiles Rodríguez y Solomon com-puesto de quinientos setenta y dos metros cincuenta y cuatro centí-metros cuadrados, con veinte y dos metros sesenta centímetros, frente al camiuo do Loíza, a la izquierda entrando por dicho frente, treinta y un metros cincuenta y cinco centímetros, y colindando por ese lado con los solares números uno, dos y tres do la vendedora; por sus fondos veinte metros d;ez y ocho centímetros, colindando con el solar número cinco, que b> vendedora adquirió de Don Hernand y Don Sosthenes Boira, según escritora de dos de septiembre de rail novecientos ocho, ante el no):: rio Don Julio César González, y por la derecha entrando, con veinte v dos metros noventa y cinco centímetros, que colindan con el soler do. Don Bernardo Hidalgo.
“De (Helios quinientos setenta y dos metros, cincuenta y cuatro centímetros, Doña Clemencia Coico, se reserva ciento un metros cin-cuenta y cu .tro centímetros de un callejón, que como camino i i ene tres metros de morbo frente al camino de Loíza y parte hasta el fondo con el solar muñere cinco y en eolindaneia por esa parte con los solares números uno. Jos y tres, de la finca- principal, propiedad de la vende-dora. eredn'dc por lo tanto cuatrocientos setenta y un metros cua-drados, que son los que se enajenan.”
*705De la expresada escritura se hizo constar además lo si-guiente : . .' l
“ (c) Es condición de este contrato que el comprador tiene derecho a usar el callejón expresado en el antecedente segundó, pero ni él ni los posteriores compradores podrán' edificar ranchones ni casas de vecindad, y sí sólo de familia.”
La repetida escritura .fué inscrita en el registro de la pro-piedad “con el defecto subsanable de no describirse en: el documento la parcela enajenada deducidos los tres metros del callejón que se reservó la demandada.” En el registro se hizo constar la descripción general del solar número 4 y la- cir-cunstancia de haber quedado reducida su superficie por la segregación de ios ciento un metros cincuenta y cuatro cent-ir metros del callejón, y además, “que el contrato se celebró con condición de que el comprador tiene derecho a usar del callejón expresado, pero ni él ni los posteriores compradores podrán edificar ranchones ni casas de vecindad y sí sólo de familia.”
Dueño Sierra del solar, fabricó en él una casa y vendió la casa y el solar a José Benito Sobrino. La escritura de venta no aparece en la transcripción, pero sí consta de la certifica-ción expedida por el registrador de la propiedad, que fué ins-crita debidamente en el registro.
Sobrino, en 15 de mayo de 1909, vendió la finca a Antoniq Laloma, por escritura pública que también se inscribió debida-mente en el registro, y Laloma, finalmente, en 5 de julio de 1910, la vendió al demandante Matson, también por escritura pública que fué inscrita debidamente en el registro de la proT piedad.
En las escrituras de Sobrino a Laloma y de Laloma a Mat-son, no se hace constar expresamente la cláusula que transcríT binaos al referirnos a la escritura de Doña Clemencia Groico a Sierra, designada por la letra (c) pero en la primera de ellas o sea en la de Sobrino a Laloma, al describirse la finca se con-signa : “De la cabida de este solar se encuentra reservada por Doña Clemencia Goico una porción de ciento y un metros cin-*706cuenta y cuatro ■ centímetros cuadrados, en la cual no podrá hacerse construcción, y en esta porción un callejón o camino de tres metros de ancho” etc., y luego, entre las estipulacio-nes, la siguiente: “Salvo la reserva respecto a construcción ,ep el callejón o camino que se ha expresado en la descripción de la finca, ésta se vende como libre de cargas” etc. T en la segunda o sea en la de Laloma a Matson, se consigna también el hecho de la reserva de los cien metros y de la existencia del •callejón o camino'y, al describirse la finca, se expresa: “por la izquierda,, por un callejón o camino, reservado por Doña Cle-mencia Coico.”
• Desde que Sierra fabricó la casa, la alquiló al demandante Matson, y desde entonces Matson vino usando del callejón para el servicio de su casa, hasta que la demandada colocó una <cerca, casi en la mitad del mismo, que impidió al demandante -entrar por una puerta que existía en su cerca al fondo de su solar y que abría al callejón.
Sobre los hechos a que nos hemos referido no existe con-troversia. La controversia existe sobre el significado y al-cance de la cláusula designada con la letra (o) en la escritura -de la demandada a Sierra y hecha constar en el registro de la propiedad.
Después de celebrada la vista, el juez sentenciador mani-festó a los abogados su deseo de que la prueba fuera amplia-da y aclarada en cuanto a la intención de las partes al hacer el •contrato referente al uso del callejón y que con ese fin había .•señalado un día para la práctica de dicha prueba adicional. La parte demandante se opuso y luego se opuso también al •declarar los testigos de la parte demandada, fundándose en ■que la prueba oral sobre la intención de las partes en un con-trato escrito y sobre el significado de tal contrato', era inadmi-sible e impertinente. La corte desestimó las objeciones del de-mandante y éste consignó su excepción en cada caso.
Una interpretación liberal de las disposiciones contenidas <en los artículos 25 y 28 de la Ley de Evidencia (Leyes de 1905, *707págs. 108 y 109), sostiene el procedimiento adoptado por la corte de distrito.
Ahora bien, dicha prueba debió versar únicamente sobre las circunstancias sobre las cuales fué hecho el convenio o con las cuales se relacionare, ya que, al interpretar el documento, no pudo el juez de distrito, ni podemos nosotros “insertar lo que se hubiere omitido, ni omitir lo que se hubiere insertado, ’ ’ de acuerdo con lo dispuesto en el artículo 26 de la propia Ley de Evidencia. Si alguna parte de la prueba practicada fuera más allá del límite permitido por la ley, dicha parte no debió tomarse en consideración por e] juez de distrito al dictar la sentencia en este caso, ni debe apreciarse por nosotros ahora al resolver el recurso.
En la primera comparecencia declararon por el deman-dante, el propio demandante Matson, y el testigo Sierra, uno de los dueños que. fué de la finca, y por la demandada el testigo Castro y el mismo testigo del demandante, Sierra. Matson testificó sobré la existencia del callejón, sobre el uso del mismo y sobre la construcción actual, y Sierra sobreda fabricación de la casa, sobre el arriendo a Matson, sobre la existencia de ■“un callejón colindante con el solar,” sobre las palizadas que se levantaron a lado y lado del callejón, y sobre el hecho de haber intentado comprar todo el solar y haberle manifestado la demandada “que no quería venderlo porque iba a hacer allí un callejón.” Castro, declaró “que el callejón de tres metros que hay allí marcado (se refiere al plano) por dos pali-zadas, está situado a la parte oeste del solar núm. 4, y los so-lares 1, 2 y 3 colindan con el callejón.” T Sierra confirmó su ■declaración de que la demandada le había dicho que no podía verderle todo el solar, porque quería reservarse un pedazo para el callejón; “que lo único que podía hacer era dejarle el paso por el callejón.”
Toda esta prueba se practicó sin objeción. En la segunda comparecencia declararon por la demandada, la propia de-mandada Clemencia G-oico y el testigo Sierra. La primera manifestó que no incluyeron en la primera parte de la cláu-*708sula (c) de la escritura las palabras “posteriores compra-dores,” porque el uso del callejón era personal al Sr. Sierra. Y Sierra que la demandada le dijo que no podía venderle todo el solar “pero que me podía conceder a mí el paso por allí.” Que no- vendió a Sqferino el callejo# porque no le pertenecía, que el callejón no era suyo.
En esta segunda comparecencia también presentó el de-mandante prueba consistente en su propia declaración y en las declaraciones de Eugenio Benitez Castaño y Juan Morera Martínez. El demandante depuso que babía usado constante-mente el callejón, que su vendedor Laloma le dijo “que él creía que el testigo tenía derecho a usar el callejón” y que cuando la demandada le impidió el uso fué a ver a Sierra y éste le dijo refiriéndose a la Sra. G-oico: “es upa temeraria.” Benitez Castaño, el notario que autorizó la escritura de la demandada a Sierra, declaró que no podía decir si era la intención de las partes establecer una servidumbre de paso por el callejón per-teneciente al solar vendido o una servidumbre personal.”' Que la minuta fué tomada por Morera Martínez, y éste, final-mente, declaró que preparó en efecto la minuta y que al redac-tar la escritura “fueron las instrucciones de las partes y la la intención del notario, el conceder un derecho de uso y no una servidumbre de paso.”
Tal es el resumen de los hechos y de la prueba practicada en este caso. Prescindiendo de aquella parte de la prueba que esté fuera de lo permitido por la ley y juzgando el con-venio por las circunstancias bajo las cuales fué hecho y con las cuales está relacionado, y sobre todo por lo consignado en la escritura de venta de la Sra. Goico a Sierra, opinamos que debe revocarse la sentencia apelada.
Tal vez la señora demandada en realidad de verdad no pensó que su deseo de convertir en un callejón una parte del solar que vendiera, la obligara para siempre.' Pero es lo cierto que la existencia del callejón se consignó en la escritura de venta y tuvo desde el primer momento realidad práctica; que el callejón se deslindó levantando palizadas a ambos lados; *709que se usó por los vecinos; que el solar vendido y la casa fabricada en el mismo lian pasado a poder de otras personas y que su descripción consignada en las escrituras y en el registro es “por la izquierda con un callejón o camino, reser-vado por Doña Clemencia G-oico.”
Matson alquiló la casa fabricada por Sierra y la vivió como inquilino mientras Sierra fué dueño y luego mientras lo fue Sobrino y más tarde mientras lo fué Laloma, y durante todo ese tiempo usó del callejón como de algo a que se tiene perfecto derecho. Y es natural que al resolver comprarla finalmente a Laloma, la existencia del callejón fué tenida en cuenta como una circunstancia favorable. No podría con-cluirse que el callejón sea absolutamente necesario para la finca de Matson, pero no es posible negar que le es beneficioso y que aumenta su valor al proporcionarle una salida a todo lo largo del lado izquierdo de su solar y al asegurarle por dicho lado una faja de tres metros de ancho en la cual, como des-tinada a camino, no se levantarán construcciones y no se pon-drán obstáculos por tanto al aire ni a la luz.
NI juez sentenciador basó su decisión en contra del deman-dante, especialmente en la doctrina establecida por el Tribunal Supremo de España acerca de que “en los contratos en que que se constituye servidumbre o se establece algún gravamen que afecte a la libertad de las fincas, ha de estar bien expresada la voluntad de las partes sobre estos extremos, sin que sea lícito interpretarla extensivamente.” (Sent, de 4 de noviembre de 1897.)
Estamos enteramente conformes con dicha doctrina, pero no lo estamos en que aplicada a este caso, produzca el efecto de resolverlo a favor de la parte demandada.
La cláusula pertinente de la escritura otorgada por la demandada y que hemos transcrito anteriormente, expresa que es condición del contrato que el comprador tiene de-recho a usar del callejón, pero que ni él ni los posteriores compradores podrán edificar ranchones ■ ni casas de vecin-dad y sí solo de familia.
*710Se alega que no puede extenderse el significado de la pa-lalabra comprador a los ulteriores compradores, debiendo quedar circunscrito solamente al primero, porque cuando la vendedora quiso referirse a los ulteriores compradores, lo hizo expresamente, como se comprueba por la simple lectura de la segunda parte de la condición.
Los derechos que se trasmiten por el vendedor al com-prador de una finca, puede el comprador trasmitirlos a su vez a otra persona y ésta a otra y así sucesivamente, a me-nos que se trate de derechos de naturaleza exclusivamente personal, o que la limitación quede claramente expresada en la escritura como la voluntad real y positiva de los contra-tantes. Y la segunda parte de la condición no admite la interpretación que le da la parte demandada. Al contrario, confirma claramente el significado de la palabra comprador usado en la primera parte como abarcando a todos los compra-dores, ya que como una consecuencia de la existencia del calle-jón y como una posibilidad de que el solar vendido al quedar colindando en todo su fondo con una calle estrecha o callejón pudiera utilizarse para construir casas de vecindad y no de-seando la vendedora que esto suceda porque podía perjudicar, como perjudicaría seguramente, a sus otros solares, impuso al comprador la obligación de no fabricar dicha clase de casa sino un hogar para familia. En la primera parte la vende-dora concede un derecho y en la segunda impone una obliga-ción en relación con el derecho concedido.
Pudiera decirse que la servidumbre debió haberse estable-cido con mayor claridad y que en vez de personas debió ha-blarse de solares, pero es lo cierto que tal como se consignó, atendidas todas las circunstancias del caso y los actos mismos de la demandada, es suficiente para poder concluir, sin dar al contrato una interpretación extensiva, que quedó constituida una verdadera servidumbre a favor del solar enajenado.
Por las razones expuestas debe revocarse la sentencia ape-*711lada y dictarse en su lugar otra por esta Corte Suprema, con-cediendo lo pedido en la demanda.

Revocada.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.